DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed June 4, 2021.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicant’s election of the mutation at position 8393 or 8433 in the response filed December 9, 2019 is reiterated for the record.  
	Claims 1, 3, 7, 19, 22, 24, and 31-42 are currently pending. 
Claims 19, 33, and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter (a non-elected invention or non-elected mtSNV), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2019.
The claims have been examined to the extent that the claims read on the elected mutations (the mutation at position 8393 or 8433). The additionally recited mutations have been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 22, 24, 31-32, 34-35, and 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 7, 22, 24, 31-32, 34-35, and 37-42 are rejected over the recitation of “wherein the one or more mtSNVs are one or more nucleotide variations at one or more positions of a mitochondrial genome with respect to a Reconstructed Sapiens Reference Sequence (RSRS) reference genome, wherein the one or more positions comprise one or more of 8393 and 8433”.  The recitation of the “Reconstructed Sapiens Reference Sequence (RSRS)” refers to a mitochondrial DNA sequenced that is discussed in the prior art of Behar (The American Journal of Human Genetics 90, 675-684, April 6, 2012). This is an inferred sequence between haplogroups L0 and L1'2'3'4'5'6, used by many for better rooting of phylogenetic trees. This sequence is available on the Phylotree web site as a fasta file.  This sequence does NOT appear to be present in GenBank.  The reliance upon information present in a file on the Phylotree web site does not provide adequate clarity for the claimed invention, as the content in the file can change over time or may even be removed from the web site. The USPTO exercises no control 
Claims 38 and 41 are indefinite over the recitation of the phrase “wherein the one or more mtSNVs comprise a deletion at the one or more positions”.  To the extent that the claims have been examined with respect to the elected position (8433 and 8393), the phrase is considered unclear because the specification (Table 5) does not teach that a deletion occurs at any of the elected positions.  The specification (Table 5) teaches single nucleotide polymorphisms occur at the elected positions. 
 Claims 39 and 42 are indefinite over the recitation of the phrase “wherein the one or more mtSNVs comprise a nucleotide addition at the one or more positions”.  To the extent that the claims have been examined with respect to the elected position (8433 and 8393), the phrase is considered unclear because the specification (Table 5) does not teach that a nucleotide addition occurs at any of the elected positions.  The specification (Table 5) teaches single nucleotide polymorphisms occur at the elected positions. 


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

	Claims 1, 3, 7, 22, 24, 31-32, 34-35, and 37-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
MPEP 608.01 (p)[R-2] teaches that "While the prior art setting may be mentioned in general terms, the essential novelty, the essence of the invention, must be described in such details, including proportions and techniques, where necessary, as to enable those persons skilled in the art to make and utilize the invention."  
The claims require detecting one or more mitochondrial single nucleotide variations (mtSNVs), “wherein the one or more mtSNVs are one or more nucleotide variations at one or more positions of a mitochondrial genome with respect to a Reconstructed Sapiens Reference Sequence (RSRS) reference genome, wherein the one or more positions comprise one or more of 8393 and 8433”.  
The recitation of the “Reconstructed Sapiens Reference Sequence (RSRS)” refers to a mitochondrial DNA sequenced that is discussed in the prior art of Behar (The American Journal of Human Genetics 90, 675-684, April 6, 2012). This is an inferred sequence between haplogroups L0 and L1'2'3'4'5'6, used by many for better rooting of phylogenetic trees. This sequence is available on the Phylotree web site as a fasta file.  This sequence does NOT appear to be present in GenBank.  In order to practice the invention one would need to have the RSRS that is present in the fasta file on the Phylotree web site. The recitation of “Reconstructed Sapiens Reference Sequence (RSRS)” constitutes an attempt to incorporate by reference subject 

Improper Markush Groupings
5. 	Claims 1, 3, 7, 22, 24, 31-32, 34-35, and 37-42 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The Markush groupings of:

(ii) one or more of 146, 152, 183, 195, 199, 207, 215, 227, 234, 248, 255, 307, 309, 8391, 8393, 8433, etc. (see clms 7, 22)
are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class 
Herein, the recited alternative species do not share a single structural similarity, as each mutation has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the mutations comprise nucleotides. The fact that the mutations comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with prostate cancer. Accordingly, while the different mutations are asserted to have the property of being correlated with prostate cancer, they do not share a substantial structural similarity essential to this activity.
Further, the recited mutations do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that mutations behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited mutations possess the common property of being correlated with prostate cancer.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
6.	In the response the Applicants traversed the improper Markush rejection.  The Applicants argue that claims 1 and 22 do not contain an improper Markush grouping because they do not recite a Markush grouping because they claims do not recite a closed group or a group from which memebers are used singly. 
	This argument has been fully considered but is not persuasive.  MPEP 2117 I states that any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. In the instant case the rejected claims all recite alternatively useable mtSNVs. 
Therefore the rejection is maintained. 

7.	It is noted for the record that both of the elected mutations were known in the prior art (see Attachment to Office Action mailed 4/28/2020).  However, the prior art does not teach or suggest that these particular mutations are present and detectable in prostate cancer cells.   

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/            Primary Examiner, Art Unit 1634